PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,198,997
Issue Date: Dec 14, 2021
Application No. 16/666,802
Filing or 371(c) Date: Oct 29, 2019
Attorney Docket No. FRESHPR.061C2 



:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 CFR 1.182 filed May 10, 2022 to expedite 
a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on March 28, 2022.  

The petition pursuant to 37 CFR 1.182 is GRANTED.

The requisite fee of $420.00 for the petition to expedite processing under 37 CFR 1.182 submitted on May 10, 2022 has been accepted.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 


/JONYA SMALLS/Paralegal Specialist, OPET